                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

RICHARD A. PERALES,                           )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) C.A. No. 19-1074-CFC
                                              )
PROCTOR AND GAMBLE COMPANY,                   )
et al.,                                       )
                                              )
               Defendants.                    )

                                   MEMORANDUM ORDER

       At Wilmington this Seventh day of May in 2021, having considered this matter for the

limited purpose of whether Plaintiff is entitled to relief under Federal Rules of Appellate

Procedure 4(a)(5) as directed by the United States Court of Appeals for the Third Circuit;

       1.      On May 12, 2020, the Court dismissed the Amended Complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(i). The memorandum opinion and order was mailed to Plaintiff that

day. (D.I. 13, 14) On June 25, 2020, the Court received a letter from Plaintiff dated June 20,

2020 that stated: "[T]he officers are stopping out-going mail. The mail is not getting out in

time. They are obstructing justice." (D.I. 15) Plaintiff's notice of appeal was docketed on

October 21, 2020, Perales v. Proctor and Gamble, No. 20-3145 (3d Cir.).

        2.     On March 25, 2021, the United States Cami of Appeals for the Third Circuit

remanded this matter for the limited purpose of determining whether Plaintiff's June 25, 2020

letter entitles him to relief under Federal Rule of Appellate Procedure 4(a)(5). (D.I. 19)

       3.      Rule 26(b)(l) of the Federal Rules of Appellate Procedure provides that a court

may extend the time to file a notice of appeal only as authorized under Fed. R. App. P. 4. Under


                                                 1
Rule 4(a)(5), the Comi can extend the time if the plaintiff moves within 30 days after the

expiration of the time to appeal and shows good cause or excusable neglect. See Rule 4(a)(5).

       4.      The Court issued its Order dismissing the Amended Complaint on May 12, 2020.

Accordingly, Plaintiffs time to appeal expired on June 11, 2020. See Fed. R. App. P.

4(a)(l)(A). Under Rule 4(a)(5)(A)(i), Plaintiff had another 30 days, until July 13, 2020, to file a

timely Rule 4(a)( 5) motion. 1

       5.      The Court construes the June 25, 2020 letter as a motion to extend the time to

appeal. (D.I. 15) The motion was timely because it was filed before July 13, 2020.

       6.      Under Rule 4(a)(5)(A)(ii), the Comi must also determine whether Plaintiff has

demonstrated excusable neglect or good cause.       Factors to consider in determining whether

excusable neglect exists include: (1) the danger of prejudice to the nonmovant; (2) the length of

the delay and its potential impact on judicial proceedings; (3) the reason for the delay, including

whether it was within the reasonable control of the movant; and (4) whether the movant acted in

good faith. See In re Diet Drugs Product Liability Litigation, 401 F.3d 143, 153-54 (3d Cir. 2005)

(citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd P 'ship, 507 U.S. 380, 395-97 (1993)).

As for determining if there is good cause to grant an extension, the "good cause standard applies

in situations in which there is no fault - excusable or otherwise. In such situations, the need for

an extension is usually occasioned by something that is not within the control of the movant."

Fed. R. App. P. 4(a)(5)(A)(ii) Advisory Committee Note (2002 amendments).

       7.      The Court concludes that there is good cause for granting an extension, and that




1
  The exact date fell on a weekend, Saturday, July 11, 2020, and thus Plaintiff had until Monday,
July 13, 2020 to file the motion.
                                                2
excusable neglect has been shown, as the Pioneer factors weigh in favor of granting Plaintiff's

motion. More specifically, any delay is not attributable to Plaintiff. He has no control over the

outgoing mail procedures in the mailroom. When he learned that mail was not going out on

time, he made a good faith effort in filing his motion without delay. Also, nothing indicates that

Defendants will be prejudiced by permitting Plaintiff to file a late notice of appeal. Finally,

denying the motion would produce a harsh result for Plaintiff, who again, had no control over the

delay. Therefore, the Court will grant the motion for an extension of time to file a notice of

appeal.

          THEREFORE, IT IS ORDERED that:

          1.   The letter/motion for an extension of time appeal is GRANTED. (D.I. 15)

          2.   No new notice of appeal is needed. (See D.I. 19)




                                                 3
